Citation Nr: 1016750	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
November 19, 2007, and in excess of 30 percent from January 
1, 2009, for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2006, May 2006, and May 2008 rating 
decisions of the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In the April 2006 and May 2006 rating decisions, the RO 
continued the previously assigned disability rating of 10 
percent.  In the May 2008 rating decision, the RO determined 
that the Veteran's left knee disability warranted a total 
disability rating due to a total left knee replacement, 
effective November 19, 2007.  As of January 1, 2009, a 
disability rating of 30 percent was assigned.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in August 
2007; a transcript is of record.

This claim was previously before the Board in September 2009, 
at which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Prior to November 19, 2007, the Veteran's left knee 
disability was characterized by 10 degrees of extension, no 
pain with range of motion, no change in range of motion with 
passive movement, mild crepitus, full strength in knee 
flexion, and a left sided limp upon ambulation.  

2.  From May 25, 2007 to November 19, 2007 the Veteran's left 
knee disability was also characterized by moderate 
instability.

3.  From January 1, 2009, the Veteran's left knee disability 
has been characterized by flexion to 115 degrees, extension 
to 0 degrees, and no instability. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent prior to November 19, 2007 for a left knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5010-5261 (2009).

2.  The schedular criteria for a separate 20 percent 
evaluation based on recurrent subluxation or lateral 
instability of the left knee from May 25, 2007 to November 
19, 2007 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5257 (2009).

3.  The schedular criteria for an evaluation in excess of 30 
percent from January 1, 2009 for a left knee disability have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, DCs 5010-5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In October 2005 and September 2009 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the rating decisions, 
October 2006 SOC,  July 2009 SSOC, and February 2010 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the September 2009 letter which 
VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2009).  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When X-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely unfavorable 
ankylosis is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Reviewing the evidence of record, the Veteran had a VA 
examination in March 2006.  He said that his left knee pain 
was worse in the morning, improved during the day, and was 
exacerbated by cold weather, standing more than 20 or 30 
minutes, or walking more than 30 minutes.  The knee swelled 
frequently in cold weather.  Heat and Motrin provided relief.  
The Veteran used an over the counter Velcro knee brace three 
times per week and did not use a cane or walker.  The 
examiner noted that the left knee did not have an impact on 
his activities of daily living, and the Veteran denied 
locking or instability.  There was occasional bucking of the 
knee but no falls.  

On examination, the Veteran's left knee had no varus or 
valgus deformity, laxity, erythema, effusion or warmth.  
There was tenderness along the medial joint line.  Flexion 
was to 120 degrees without pain and extension was to 10 
degrees.  The Veteran did not have pain with range of motion, 
and there was no change in range of motion with passive 
movement.  There was mild crepitus bilaterally, and 
McMurray's test, anterior drawer, patellar grind, and 
Lachman's were negative.  The Veteran walked with a left-
sided limp and had full strength in knee flexion and 
extension.  X-rays of the left knee showed mild degenerative 
changes.  The examiner diagnosed the Veteran with status post 
partial meniscectomy with residuals, and he noted the lack of 
10 degrees of full flexion.

M.T.H., M.D., a private orthopedic physician, wrote in March 
2006 that he treated the Veteran for his left knee.  Dr. H 
wrote that while the Veteran had never been completely 
without problems, he had generally been able to be active.  
Over the prior few years, the Veteran had worsened to the 
point where he had difficulty standing, walking, stooping and 
climbing.  The Veteran reduced some of his endeavors 
secondary to knee pain.  On examination there was a range of 
motion of 10 to 120 degrees.  Dr. H noted well healed wounds, 
trace effusion and excellent stability but substantial 
crepitus in both medial and lateral joint lines.  X-rays 
revealed substantial degenerative changes in both medial and 
lateral compartments and mild to moderate joint space 
narrowing.  Dr. H diagnosed the Veteran with symptomatic 
post-traumatic arthritis of the left knee with knee flexion 
contracture.  He felt that the Veteran was heading towards a 
total knee replacement.

At May 2006 VA treatment the Veteran reported that he 
continued to experience left knee pain.  The Veteran had an 
orthopedic consultation in June 2006 at which he reported 
that his left knee hurt and had recently given way.  He took 
nonsteroid anti-inflammatory medications for the pain.  On 
examination the Veteran lacked three degrees of extension and 
had 120 degrees of flexion.  Knee extension was noted to be 
30 degrees of flexion.  There was no medial or lateral laxity 
or pivot.  Lachman's and McMurray's were negative, step-off 
was positive, and the Veteran was generally tender about the 
left knee.  Neurological sensation was intact.  X-rays showed 
considerable degenerative changes.  The Veteran was to 
continue his steroidal anti-inflammatory medications, and he 
was to be placed on an exercise program to include hamstring 
stretching, straight leg raising and biking.

At November 2006 VA treatment it was noted that the Veteran 
had been seen by VA and private orthopedists due to pain in 
his knee.

May 25, 2007 VA treatment notes indicate that the Veteran 
could not fully extend his left leg or walk effectively on 
it.  He carried most of his weight on his right side, had low 
back pain, and had fallen two times.  A June 2007 MRI of the 
left knee showed a chronic, complete disruption of the 
anterior cruciate ligament, stress areas of the posterior 
cruciate proximal one-third and at the insertion with 
buckling, mild subluxation, marked patellofemoral and 
moderate to marked medial and lateral compartment 
osteoarthritis, bony protrusion from the central medial 
retropatellar region likely representing eburnated bone, some 
scattered intra-articular debris suggested, considerable 
meniscal resections and residual meniscal tissue degenerated, 
and no gross tears.

The Veteran testified at the August 2007 hearing that he 
could barely bend his leg and could not bend his knee without 
pain.  He said that he had been told that his "leg was too 
far gone" for a brace and that he had therefore been given a 
cane.  The Veteran further testified that his left knee would 
give out, that he would collapse about twice a month because 
of his knee, and that he had his knee buckled at least 15 
times per month.  There was swelling when the weather changed 
or when he had to negotiate too many steps.  The Veteran 
could walk one block before experiencing knee pain.  He 
indicated that at his VA examination a dynamometer had not 
been used to measure the range of motion.

October 2007 VA treatment notes indicate that the Veteran had 
fallen since his prior treatment, needed crutches, a cane, or 
a walker to ambulate, and had impaired gait.  The Veteran 
reported chronic pain in his left knee and denied taking any 
pain medication.  He said that he was awaiting a left knee 
replacement through VA that was to take place the following 
month.  The Veteran subsequently underwent a left knee total 
arthroplasty on November 19, 2007.  

The Veteran had a VA examination in May 2008 at which it was 
noted that he had doctor-prescribed bedrest and 
incapacitation in November 2007 due to a left knee 
arthroscopy.  The Veteran reported having significantly less 
discomfort in the left knee, but he did have aching when he 
laid down at night or if he did a lot of walking during the 
day.  On examination the Veteran had left knee flexion from 0 
to 115 degrees limited by difficulty and full extension to 0 
degrees.  There was negative Lachman's, anterior/posterior 
drawer, and McMurray's, and there was no medial or joint line 
tenderness.  There was no discomfort or difficulty in range 
of motion testing, effusion, tenderness, deformity, weakness, 
fatigue, or instability except as noted, and mild edema 
without erythema.  The examiner felt that additional 
limitation due to flare-ups could not be determined without 
resorting to mere speculation.  An X-ray showed no evidence 
of prosthesis failure or acute bony abnormality.

In January 2010 the Veteran had another VA examination.  He 
reported being limited in how far he could walk by his back 
and his left leg.  His pain was described as "level 8 
achiness" and it occurred four to five times a year, lasting 
for two to three days, especially with weather changes.  It 
was noted that there had been no more significant flare-ups 
since surgery.  December 2007 to February 2008 physical 
therapy had helped with mobility.  The examiner noted that if 
the Veteran wanted to work he would be unable to because of 
his back and right leg pain.  The Veteran could not drive or 
stand for more than 30 minutes, and he was no longer limited 
by the left knee as he was prior to the 2007 surgery.  On 
range of motion testing the Veteran had flexion from 0 to 118 
degrees and full extension at 0 degrees.  Lachman's, 
McMurray's, anterior drawer, and posterior drawer were 
negative.  A grind test was positive and there was no 
instability or tenderness to palpation.  Additional 
limitation due to flare-ups could not be determined without 
resorting to speculation.  However, there was no additional 
limitation after three repetitions.  A left knee X-ray showed 
moderately large joint effusion and a few calcific plaques on 
the lateral side of the joint space.  The hardware was 
intact, there was no suggestion of loosening, and there was 
joint effusion.  The examiner diagnosed the Veteran with 
status post left knee total arthroplasty with mild functional 
limitation.

Reviewing the evidence of record prior to November 19, 2007, 
the Board finds that the Veteran does not qualify for an 
evaluation in excess of 10 percent for a left knee 
disability.  An evaluation of 20 percent is not available 
under DC 5010, because there is no X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a.  In so finding, it is noted that the 
left knee disability and adjustment disorder with depression 
associated with total left knee replacement are his only 
service-connected disabilities for the entire claims period.

The record does not show that the Veteran has ankylosis, 
dislocated semilunar cartilage in his left knee, or nonunion 
or malunion or the tibia and fibula.  Therefore, a higher 
evaluation is not available under Diagnostic Codes 5256, 
5258, and 5262.  In addition, an evaluation in excess of 10 
percent is not available under DC 5259 (cartilage, semilunar, 
dislocated, removal of, symptomatic).  See 38 C.F.R. § 4.71a.  
Therefore, the Veteran cannot qualify for evaluations in 
excess of 10 percent prior to November 19, 2007, and in 
excess of 30 percent from January 1, 2009, under these 
Diagnostic Codes.

At the May 2006 VA examination the Veteran had flexion to 120 
degrees without pain.  The Veteran testified at the August 
2007 hearing that the VA examiner did not measure the range 
of motion with a dynamometer.  It is noted that use of a 
goniometer in VA examinations for measuring limitation of 
motion is described as "indispensable" under 38 C.F.R. 
§ 4.46 (2009).  However, Dr. H wrote in March 2006 that the 
flexion of the Veteran's left knee was limited to 120 
degrees.  The Board notes that there is no evidence of record 
that flexion was limited to 60 degrees or less prior to 
November 19, 2007, as is required for a noncompensable 
evaluation, and therefore the Veteran did not qualify for 
separate evaluation for limitation of flexion under 
Diagnostic Code 5260.  See 38 C.F.R. §  4.71a.

Extension must be limited to 15 degrees in order to qualify 
for a 20 percent evaluation under Diagnostic Code 5261.  The 
March 2006 VA examiner found that the Veteran lacked 10 
degrees of terminal extension, and Dr. H noted in March 2006 
that the Veteran had a range of motion of 10 to 120 degrees.  
Therefore, the Veteran did not qualify for an evaluation in 
excess of 10 percent under Diagnostic Code 5261 for 
limitation of extension of the left knee prior to November 
19, 2007 because extension was not limited to 15 degrees.  
See 4.71a.

Separate evaluations can be assigned for instability.  
VAOPGCPREC 23-97.  In order to qualify for a 10 percent 
evaluation under Diagnostic Code 5257, there must be a slight 
degree of recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.  A 20 percent evaluation requires moderate 
severe recurrent subluxation or lateral instability, and a 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  Id.  Dr. H did not indicate in his 
March 2006 statement that the Veteran had instability in his 
left knee, and at the May 2006 VA examination the Veteran did 
not have any instability in his left knee.  However, at VA 
treatment on May 25, 2007 it was noted that the Veteran could 
not walk effectively on the left leg.  The treating physician 
noted that the Veteran had fallen twice.  The Veteran 
testified at the August 2007 hearing that his left knee would 
give out, that he would collapse about twice a month because 
of his knee, and that his knee buckled at least 15 times per 
month.  October 2007 VA treatment notes indicate that the 
Veteran had fallen since his prior treatment, needed 
crutches, a cane or a walker to ambulate, and had impaired 
gait.  Considering the doctrine of resolving reasonable doubt 
in favor of the Veteran, the Board finds that a separate 
evaluation of 20 percent from May 25, 2007 to November 19, 
2007 is warranted due to moderate recurrent subluxation or 
lateral instability of the left knee.  A 30 percent 
evaluation was not warranted because the record does not show 
that the left knee had a severe degree of recurrent 
subluxation or lateral instability.  See id.  

Reviewing the record from January 1, 2009, it is noted that 
at the May 2008 VA examination the Veteran had a normal gait 
without any assistive devices.  There was not any other 
instability noted.  At the January 2010 VA examination it was 
noted that the Veteran had improved mobility since the 
November 2007 surgery and subsequent physical therapy.  The 
examiner did not indicate that the Veteran had instability in 
his left knee.  Therefore, from January 1, 2009 the Veteran 
does not qualify for a separate evaluation under Diagnostic 
Code 5257.  See 38 C.F.R. § 4.71a.

The Veteran had flexion of 115 degrees at the May 2008 VA 
examination and 118 degrees at the January 2010 examination.  
The Board notes that there is no evidence of record that 
flexion was limited to 60 degrees or less from January 1, 
2009, and therefore the Veteran does not qualify for separate 
evaluation for limitation of flexion under Diagnostic Code 
5260.  See 38 C.F.R. §  4.71a.  The Veteran had extension to 
0 degrees at the May 2008 and January 2010 VA examinations.  
Therefore he does not qualify for an evaluation in excess of 
30 percent under Diagnostic Code 5261 because extension is 
not limited to 40 degrees.  See id. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
8 Vet. App. 202 (1995), we are required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 
85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Board is not required to assign a separate rating 
for pain alone.  The Board recognizes the limitations that 
the Veteran has as a result of his service-connected left 
knee disability, but the current disability evaluations 
contemplate these limitations, as discussed above.  
Therefore, increased evaluations are not justified.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.














	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability prior to November 19, 2007 is denied.

Entitlement to a separate 20 percent evaluation for left knee 
instability from May 25, 2007 to November 19, 2007 is 
granted.

Entitlement to an evaluation in excess of 30 percent for a 
left knee disability from January 1, 2009 is denied.




____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


